Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-11, 14-21, and 24-30 allowed.
The following is an examiner’s statement of reasons for allowance:

1.	The prior art does not appear the following limitations (as recited in independent claim 1):
“when the quantity of data stored in the second physical erasing unit group reaches a first threshold value, performing the step of erase operation for the first physical erasing unit group to perform the erase operation for a fourth physical erasing unit of the plurality of first physical erasing units”

2.	The prior art does not appear the following limitations (as recited in independent claim 11):
“when the quantity of data stored in the second physical erasing unit group reaches a first threshold value, the memory management circuit is further configured to perform the erase operation for the first physical erasing unit group to perform the erase operation for a fourth physical erasing unit of the plurality of first physical erasing units”

3.	The prior art does not appear the following limitations (as recited in independent claim 21):

“when the quantity of data stored in the second physical erasing unit group reaches a first threshold value, the memory control circuit unit is further configured to perform the step of erase operation for the first physical erasing unit group to perform the erase operation for a fourth physical erasing unit of the plurality of first physical erasing units”

The closest prior to subject matter of the invention appears to be disclosure of Asnaashari et al. “Asnaashari” (US 2010/0228928 A1). Asnaashari discloses physical .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
June 15, 2021